t c summary opinion united_states tax_court timothy c robbins petitioner v commissioner of internal revenue respondent docket no 5187-04s filed date timothy c robbins pro_se robert s scarbrough for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the sole issue for decision is whether petitioner realized discharge_of_indebtedness income under sec_61 and if so the extent thereof under sec_108 some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was everett washington petitioner is a civil litigation attorney in the state of washington from until he was a solo practitioner in petitioner hired a recent law graduate julie herber as an associate and ultimately divided the practice with her during ms herber owned one-half of the building where petitioner’s practice is conducted and one-half of his principal_residence ms herber along with two other people also shared ownership of a cabin with petitioner petitioner and ms herber were married sometime after until petitioner had a credit card account with mbna america bank n a mbna sometime during petitioner defaulted on his credit card payments and allowed the outstanding balance to exceed his credit limit as of date the unpaid balance on petitioner’s mbna credit card was dollar_figure petitioner did not contact mbna to dispute the amount owing instead petitioner negotiated a settlement with mbna for payment of the balance mbna agreed to accept a payment of dollar_figure as full accord and satisfaction for the dollar_figure balance petitioner remitted the dollar_figure to mbna on date mbna thereafter issued petitioner a form 1099-c cancellation of debt for the dollar_figure difference between what petitioner owed on his card and the amount he paid pursuant to the agreement petitioner filed hi sec_2001 federal_income_tax return timely reporting gross_income of dollar_figure from wages and rental income but he did not include as gross_income the dollar_figure forgiven by mbna and reflected on the form 1099-c in the notice_of_deficiency respondent determined that the dollar_figure forgiven by mbna constituted gross_income the principal issue is whether petitioner is absolved from liability for tax on this forgiveness of indebtedness because of his claim that he was insolvent at the time the indebtedness was forgiven gross_income includes all income from whatever source derived sec_61 discharge_of_indebtedness is specifically included as an item_of_gross_income sec_61 this means that a taxpayer who has incurred a financial obligation that is later discharged or released has realized an accession to income 284_us_1 216_f3d_537 6th cir affg tcmemo_1998_196 the rationale of this principle is that the discharge of a debt effects the freeing of assets previously offset by the liability 116_tc_63 citing united_states v kirby lumber co supra the treatment of discharge_of_indebtedness income parallels the internal revenue code’s treatment of loans 294_f3d_985 8th cir affg in part and revg in part tcmemo_2000_221 borrowed funds are not included in a taxpayer’s income nor are repayments of a loan deductible from income when however an obligation to repay a loan is settled for less than the amount of the loan one ordinarily realizes income_from_discharge_of_indebtedness sec_61 110_tc_279 citing 790_f2d_1409 9th cir affg in part and revg in part t c memo the difference between the face value of the debt and the amount_paid in satisfaction of the debt is includable in the taxpayer’s gross_income 23_f3d_1032 6th cir affg tcmemo_1992_673 petitioner does not challenge the principle that discharge_of_indebtedness constitutes gross_income his sole argument is that he was insolvent at the time he was relieved of this liability and therefore the discharged indebtedness does not constitute gross_income under sec_108 gross_income does not include any amounts that would be includable in gross_income by reason of the discharge of the indebtedness_of_the_taxpayer provided that the taxpayer was insolvent at the time the indebtedness was discharged petitioner testified extensively about his debts and offered into evidence a collection statement listing his assets and liabilities the court however concludes that petitioner’s testimony lacks credibility petitioner produced no documentation to support his claims reflected on the collection statement offered at trial petitioner claimed both in his collection statement and at trial that he was jointly and severally liable for the mortgage on his business and two residences however petitioner owned these properties jointly with other parties although petitioner may have been jointly and severally liable with other parties for the indebtedness on these properties that fact standing alone as relates to the issue in this case does not establish that petitioner was insolvent without proof that the other codebtors were themselves insolvent the court therefore rejects petitioner’s argument his financial statement without additional corroboration as regards the solvency of his codebtors does not satisfy or establish to the court that he is insolvent petitioner reported dollar_figure in gross_income for the year at issue furthermore petitioner testified that his firm earned dollar_figure in and about the same in he had at least a 50-percent interest in his principal_residence and the building where his firm was located additionally he had at least a percent interest in a cabin during although petitioner had credit card debt in addition to the balance with mbna the evidence presented does not satisfy the court that these other liabilities exceeded the value of his assets on this record the court holds that petitioner was not insolvent during and therefore must include as gross_income the dollar_figure discharge_of_indebtedness reported by mbna respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
